Title: From George Washington to John West, Jr., 4 July 1773
From: Washington, George
To: West, John Jr.



Dear Sir,
Moun⟨t⟩ Vernon ⟨July the⟩ 4th ⟨1773⟩

The Bond pass’d from Montgomerie and others to Us has been due since the first of last Month, but my not returning till the 8th from New York, & the unhappy Event, which has happend in this Family since, put it out of my head till now—should we not immediately call upon these People for Payment? & what do you think of requiring them to meet us in Alexandria at our coming Court to adjust these matters finally? if you approve of the measure please to forward a Letter by this days Post to Montgomerie with this request, & contrive one to Stewart in George Town to the same purpose—Is not this about the time Moody was to pay for the Land by his last Solemn Engagement? Have you heard anything lately of the Suit against Sidney Geo⟨rge⟩? I am very anxious to get the Affairs of this Estate brought to a conclusion. I am Dr Sir Yr Most Obedt

Go: Washington

